Citation Nr: 1634430	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to educational assistance benefits in excess of the 80 percent level under the provisions of Chapter 33, Title 38, United States Code (also known as the Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 1982 to February 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which awarded the appellant Chapter 33 educational assistance benefits at the 80 percent level.  As set forth above, the appellant's claim is currently in the jurisdiction of the RO in Seattle, Washington.

In connection with his appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge at the Seattle RO, to be held in September 2013.  In August 2013, however, the appellant advised VA that he was unable to attend the September 2013 hearing due his participation in a training program.  He asked that he be scheduled for a Board videoconference hearing after September 27, 2013.  In an October 2013 letter, VA advised the appellant that he had been scheduled for a Board videoconference hearing on November 21, 2013.  In a statement received later that month, the appellant confirmed that he intended to attend the hearing and indicated that he would contact his representative if he was unable to appear.  The record, however, shows that the appellant failed to appear for the November 2013 hearing and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2015), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  


FINDINGS OF FACT

1.  The appellant served on active duty from January 1982 to February 2004.  He had 29 months and 19 days of creditable active duty service after September 10, 2001.  

2.  The appellant was not discharged from active duty due to physical disability.


CONCLUSION OF LAW

The criteria for educational assistance benefits in excess of the 80 percent level under the provisions of Chapter 33, Title 38, United States Code have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the finds that no further action is necessary to comply with VA's duties to notify and assist under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As set forth in more detail below, the pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Under these circumstances, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).


Background

The pertinent facts in this case are not in dispute.  

The appellant served on active duty from January 1982 to February 2004.  He had 29 months and 19 days of creditable active duty service after September 10, 2001.  

In June 2010, the appellant submitted an application for Chapter 33 educational assistance benefits.  

The record on appeal contains a June 2010 "Work Product Summary," apparently generated by the Agency of Original Jurisdiction (AOJ), listing the appellant's Chapter 33 eligibility date as August 1, 2009, and his benefit level as 80 percent.  

In a June 2010 letter, however, VA notified the appellant that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  The letter advised the appellant that "[w]e determined this percentage based on the length of credible active duty service," although it contains no specific information regarding how that total was calculated.  Additionally, the letter informed him that his school must certify his enrollment before he could get paid.  

In January 2012, apparently in response to an enrollment certificate from the University of Washington for the semester beginning in January 2012, the AOJ sent a letter to the appellant advising him that he had been awarded Chapter 33 educational assistance benefits at the 80 percent rate.  

The appellant appealed the AOJ's determination, noting that VA had previously advised him that he had been awarded Chapter 33 benefits at the 100 percent rate and that he had relied to his detriment on VA's erroneous notification.  He explained that based on VA's June 2010 certification of Chapter 33 benefits at the 100 percent rate, he had turned down overseas employment and enrolled in a full-time program of study in January 2012.  He explained that he had planned his finances under the assumption that 100 percent of his tuition would be covered and that he would receive a monthly allowance of approximately $1,470 to offset his living expenses.  The appellant indicated that under the 80 percent rate, however, he would incur $689.90 in additional tuition obligations each semester and would receive $378.20 less each month in living expenses.  He indicated that these unanticipated expenses would cause a financial hardship.  He contented that the benefit sought on appeal should be granted under a theory of sole administrative error.  



Applicable Law

Effective August 1, 2009, an individual who served on active duty after September 10, 2001, and who meets certain eligibility requirements, is entitled to educational assistance under 38 U.S.C. Chapter 33 (the Post-9/11 GI Bill).  See 38 U.S.C. §§ 3301 et seq.; 38 C.F.R. §§ 21.9500, 21.9520 (2015).

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640 (2015).  For active duty service totalling at least 36 months, 100 percent of the maximum amount payable is warranted.  An individual who serves at least 30 continuous days and is discharged for a service-connected disability is also entitled to 100 percent of the maximum amount payable.  For active duty service totalling at least 30 months, but less than 36 months, 90 percent of the maximum amount payable is warranted.  For active duty service totalling at least 24 months, but less than 30 months, 80 percent of the maximum amount payable is warranted.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (a) (2015).


Analysis

As set forth above, the appellant served on active duty from January 1982 to February 2004.  He therefore had 29 months and 19 days of creditable active duty service after September 10, 2001.  These facts are not in dispute.  

Under the applicable law, the appellant's active duty service totalling at least 24 months, but less than 30 months, entitles him to Chapter 33 benefits at 80 percent of the maximum rate.  38 U.S.C.A. §§ 3311(b), 3313(c); 38 C.F.R. § 21.9640(a).  The only exception that allows payment at the 100 percent level for less than 36 months of active duty service is if the individual is discharged "due to service-connected disability." 38 U.S.C.A. § 3311(b) (2); 38 C.F.R. § 21.9640(a).  In this case, the record does not show, nor does the appellant contend, that he was discharged due to service-connected disability.

In reaching its decision, the Board has carefully considered the appellant's contentions that VA should nonetheless extend him Chapter 33 benefits at the 100 percent level based on his detrimental reliance on VA's erroneous initial certification.  The Board is sympathetic to the appellant's contentions as it appears that this result is inequitable.  Unfortunately, however, such facts do not provide the Board a basis upon which to grant his claim.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  Rather, the Board is bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  See OPM v. Richmond, 496 U.S. 414, 434 (1990).  

The Board has also carefully considered the appellant's contention to the effect that the benefit sought on appeal is warranted based on sole administrative error.  Again, although the Board is sympathetic to the appellant's contention, the law does not permit a remedy here based on sole administrative error.  

Under 38 U.S.C. § 5112(b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  See also 38 C.F.R. § 3.500(b)(2) (2015).  "Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, the legal provision pertaining to sole administrative error applies to only payments actually made in error by VA.  It does not include expenditures by a claimant made in expectation of VA benefits.  Thus, the legal concept of sole administrative error does not provide a basis to award the benefit sought by the appellant.  

In summary, the applicable legal criteria governing the payment of Chapter 33 educational assistance benefits are clear and specific and the Board is without the authority to disregard the applicable law, notwithstanding the extenuating circumstances evident here.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board does note, however, that the contentions raised by the appellant are essentially equitable in nature.  The Secretary of VA, but not the Board, has discretionary power to provide equitable relief, and the appellant is free to apply to the Secretary and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2014); 38 C.F.R. § 2.7 (2015); see also Darrow v. Derwinski, 2 Vet. App. 303, 304 -06 (1992); Taylor v. West, 11 Vet. App. 436, 440-41 (1998).  Authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2014) is committed to the sole discretion of the Secretary.  The Board is without jurisdiction to consider matters which are solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996). 


ORDER

Entitlement to educational assistance benefits in excess of the 80 percent level under the provisions of Chapter 33, Title 38, United States Code is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


